Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6-7, 11-14, 16-17, 20 and 24 in the reply filed on 06 July 2022 is acknowledged.  The traversal is on the ground(s) that the claims meet the requirement for a unity of invention.  This is not found persuasive because the group of claims do not relate to a single general inventive concept under PCT Rule 13.1 since the groups lack the same or corresponding special technical features. The rule does not require that all the limitations of the claims be taught in the prior art but that a technical feature is demonstrated in the prior art. The groups require the technical feature of a shunt with a lumen to move fluid but do not make a contribution over SK Pharmaceuticals. Therefore, groups I-III lack unity of invention a posterori.
Further, the Applicant asserts that additionally claims 25-27, 29, and 32-34 are amended to be dependent on claim 1 and thus correspond to the same group. However, claims 25-30 recites “the shunt as claimed in claim 1…further comprising a shunt inserting device”. It is clear that claims 25-27, 29, and 32-34 still lack unity of invention a posterori since the same technical features are again claimed but demonstrated in SK Pharmaceuticals. In addition, a shunt cannot also comprise a shunt inserting device as the shunt inserting device is clearly a different device than the shunt. Similarly, while independent claim 38 is amended to be dependent on claim 1, claim 38 and its dependents still lack unity of invention a posterori since the same technical features are again claimed but demonstrated in SK Pharmaceuticals. Therefore, claims 25-27, 29, 32-34, 38-46 are withdrawn. Claims 1-2, 4, 6-7, 11-13, 16, 20-24 are examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-2, 4, 6-7, 11-13, 16, 20-24 are objected to because of the following informalities:  
Applicant is recommended to use “configured to” language when reciting functions of the structural elements that are being placed in the body. For example, Claim 1, line 11, “so as to conform” should be corrected to –configured to conform— and claim 2, lines 4, “being disposed” should be corrected to –configured to be disposed-- for clarification when referring to a function of an element as it relates to a portion of the body. Further corrections are needed throughout the claims for clarity.
Claim 1, line 5, “a patient” should instead read –the patient--.
Claim 1, line 10 “being flexible” should instead read –the shunt being flexible--.
Claim 1, line 12 “the ocular globe” should instead read –an ocular globe--.
Claim 11, line 12 “the scleral passageway” should instead read –a scleral passageway--.

  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two or more openings recited in claim 12 and “outwardly-projecting locating formation” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “a wall of the proximal shunt portion has two or more openings thereby permitting drainage of aqueous fluid into the lumen of the shunt from different directions” which fails to comply with written description requirement since the specification only discloses the distal end having multiple openings At most, the specification discloses at least one opening but does not further describe/illustrate the orientation of the openings to help facilitate drainage of aqueous fluid from different directions. Further none of the figures illustrate multiple openings on the proximal end of the shunt. In an effort to compact prosecution, the limitation is interpreted to read –a wall of the proximal shunt portion has at least one opening thereby permitting drainage of aqueous fluid into the lumen of the shunt--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a wall of the proximal shunt portion has two or more openings” which renders the claim indefinite. It is unclear how the two or more openings would be arranged in the proximal portion inside the anterior chamber. The specification only discloses the distal end having multiple openings. At most, the specification discloses at least one opening but does not further describe/illustrate the orientation of the openings to help facilitate drainage of aqueous fluid from different directions. Further none of the figures illustrate multiple openings on the proximal end of the shunt. In an effort to compact prosecution, the limitation is interpreted to read –a wall of the proximal shunt portion has at least one opening thereby permitting drainage of aqueous fluid into the lumen of the shunt --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, 11-13, 16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berdahl (US 9168172) in view of L’Esperance (US 5300020) further in view of Heindl (US 4995856).
Regarding claim 1, Berdahl discloses a shunt for regulating intraocular pressure comprising a proximal shunt portion (area adjacent proximal end 12) defining a proximal end (12, col 4, lines 45-50) which is implantable in an ocular anterior chamber (col 5, lines 25-30, figures 3-4) of the patient and a distal shunt portion (area adjacent distal end 14) defining a distal end (14, figure 1) which is implantable in a subarachnoid space of the patient (col 5, lines 10-20, figures 3-4) the shunt defining a lumen (18) extending longitudinally between the distal and proximal ends (figure 2 and 4), the shunt having an enlarged distal stop formation (22, figure 5) near the distal end of the shunt, which is disposed in the subarachnoid space after implantation of a distal end region of the shunt in the subarachnoid space, for resisting withdrawal of the shunt after implantation in the subarachnoid space (col 5, lines 18-24), and being flexible along a portion of a length of the shunt so as to conform to an outer anatomical curvature of the ocular globe (col 4, lines 46-50, figures 4-5), 
Berdahl does not disclose the proximal shunt portion including at least one outwardly-projecting ridge formation for resisting migration of the proximal shunt portion after implantation thereof in the ocular anterior chamber, the distal shunt portion and the proximal shunt portion being releasably connected to one another with the lumen of the shunt extending continuously through the distal and proximal shunt portions.
L’Esperance discloses a surgical implant for glaucoma which teaches a proximal shunt portion (figure 1, portion of shunt in anterior chamber) including at least one outwardly-projecting ridge formation (17, figure 1) for resisting migration of the proximal shunt portion after implantation thereof in the ocular anterior chamber (col 3, lines 8-17, resists migration due to the flange formation).
L’Esperance provides the flange formation in order to allow ease of insertion of the implant and prevent migration of the shunt (col 3, lines 8-17). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Berdahl with the flange formation of L’Esperance in order to allow ease of insertion of the implant and prevent migration of the shunt.
Berdahl and L’Esperance do not teach the distal shunt portion and the proximal shunt portion being releasably connected to one another with the lumen of the shunt extending continuously through the distal and proximal shunt portions.
Heindl discloses a fluid movement device relatively pertinent to problem posed by Applicant of moving fluid through tubing. Heindl teaches the distal shunt portion (14, figure 1) and the proximal shunt portion (12 and further downstream) being releasably connected to one another (figure 1, col 4, lines 23-30, secured by ligature but also removable after removing ligature) with the lumen of the shunt extending continuously through the distal and proximal shunt portions (figure 1).
Heindl provides the connecting portions of the shunt in order to prevent leakage and allowing attachment/removal of tubing as desired (col 3, lines 30-41, col 4, lines 23-30). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Berdahl and L’Esperance with the separable portions of Heindl in order to allow desired attachment/removal of tubing while also prevent leakage. 
Regarding claim 2, Berdahl further discloses wherein the shunt has an enlarged proximal stop formation (24, figure 2) near the distal end of the shunt disposed at a position spaced from the distal stop formation at a location relatively closer to the proximal end of the shunt (figure 2), the proximal stop formation being disposed externally of the optic nerve sheath upon implantation of the distal end of the shunt in the subarachnoid space (figure 4), thereby preventing over-migration of the shunt into the subarachnoid space (col 5, lines 38-55).
Regarding claim 4, Berdahl further discloses wherein the distal shunt portion is of a flexible construction (col 2, lines 60-63) along at least a portion of a length thereof 
Berdahl teaches the use of other suitable materials but does not specifically teach wherein the proximal shunt portion is of a rigid construction facilitating advancement of the proximal shunt portion along a scleral passageway defined in the sclera extending to the ocular anterior chamber.
Heindl further teaches a proximal shunt portion (26) is of a rigid construction (col 2, lines 41-45). When combined with Berdahl, the rigid material would naturally facilitating advancement of the proximal shunt portion along a scleral passageway defined in the sclera extending to the ocular anterior chamber.
Heindl provides an alternative material in order to achieve a desired material effect (col 2, lines 41-45). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Berdahl with the material selection of Heindl in order to achieve a desired material effect since Berdahl also mentioned other suitable materials can be used for the shunt.
Regarding claim 7, Berdahl further discloses the distal end of the shunt has a tapered end region tapering towards the distal end of the shunt (figure 2, tip 21 tapers) for facilitating advancement of the distal end region shunt along an anatomical passageway.
Regarding claim 11, Berdahl does not teach a proximal end region of the proximal shunt portion tapers towards the proximal end of the shunt facilitating displacement of the proximal shunt portion along a scleral passageway.
L’Esperance discloses a surgical implant for glaucoma which teaches a proximal end region (figure 1) of the proximal shunt portion tapers towards the proximal end of the shunt facilitating displacement of the proximal shunt portion along a scleral passageway (col 3, lines 8-17, resists migration due to the flange formation).
L’Esperance provides the flange formation in order to allow ease of insertion of the implant and prevent migration of the shunt (col 3, lines 8-17). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Berdahl with the flange formation of L’Esperance in order to allow ease of insertion of the implant and prevent migration of the shunt.
Regarding claim 12, Berdahl further discloses a wall of the proximal shunt portion has at least one opening thereby permitting drainage of aqueous fluid into the lumen of the shunt (col 6, lines 25-30).
Regarding claim 13, Berdahl further discloses wherein the proximal shunt portion has a straight section (figure 1, adjacent proximal end 12) at a proximal end region of the shunt terminating in the proximal end of the shunt, permitting the straight section to be displaced along a scleral passageway defined in the sclera extending to the ocular anterior chamber (figure 4) and further comprises a curved section (figure 1, 16) spaced from the proximal end of the shunt, the curved section having a curvature which conforms to an anatomical curvature of the ocular globe (figure 4).
Regarding claim 16, Berdahl does not disclose wherein the proximal shunt portion includes an outwardly-projecting locating formation for engagement by a suture for suturing the proximal shunt portion to the sclera to hold the proximal shunt portion in place.
L’Esperance discloses a surgical implant for glaucoma which teaches wherein the proximal shunt portion includes an outwardly-projecting locating formation (18) for engagement by a suture for suturing the proximal shunt portion to the sclera to hold the proximal shunt portion in place (the formation capable of being in engagement with a suture).
L’Esperance provides the flange formation in order to allow ease of insertion of the implant and prevent migration of the shunt (col 3, lines 8-17). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Berdahl with the flange formation of L’Esperance in order to allow ease of insertion of the implant and prevent migration of the shunt.
Regarding claim 20-21, Berdahl discloses the distal stop formation being resiliently compressible and deformable (figures 2 and 5, the shunt and distal stop formation made of the same material and uses silicone which is resiliently compressible and deformable col 4, lines 45-47).
Regarding claim 22, Berdahl further discloses the distal end of the shunt is closed (parts of the distal end are closed to the outside i.e., do not have holes to communicate with exterior), with open or more fluid flow openings (20) defined in a side wall of the shunt near the distal end (figure 5).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Berdahl in view of L’Esperance further in view of Heindl further in view of Horvath (2014/0236066).
Regarding claims 23-24, Berdahl, LEsperance, and Heindl do not teach the shunt incorporates elutable therapeutic substance consisting of antibiotics, anticlotting agent, and an anti-vascular endothelial growth factor.
Horvath discloses glaucoma shunts in the same field of endeavor as the Applicant. Horvath teaches the shunt incorporates elutable therapeutic substance consisting of antibiotics ([0183], [0186]).
Horvath discloses the elutable therapeutic substances to assist with treating the eye ([0183]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art with the elutable substances of Horvath to further treat the eye during shunting of fluid.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or reasonably suggest wherein the distal shunt portion comprises an elongated flexible tubular body and a rigid implant body connected to a distal end of the flexible tubular body which defines the distal end of the shunt. Neither Berdahl, L’Esperance nor Heindl teach the characteristics of the distal end of the shunt as claimed by the Applicant. While Heindl discloses the material characteristics of the implantable body, Heindl does not teach a rigid implant body connected to a distal end of the flexible tubular body which defines the distal end of the shunt. It would not be obvious to further modify the cited prior art to arrive at the instant invention since modification would destroy the intended operation of the prior art device especially Heindl.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haffner (US 7488303) discloses ocular implant with openings and anchor
Pinchuk (US 7431709) discloses a glaucoma implant device with an anchor
Dodick (US 2007/0027470) discloses a surgical instrument with anchoring tabs
Prywes (US 6007511) discloses a glaucoma implant with anchors
Price (US 5171213) discloses a glaucoma shunt having anchors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781